Exhibit 10.25
(GRAPHIC) [w72841w7284108.gif]

Portions of this Exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL
ITEMS OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30 1. REQUISITION NO.
SJUXiO.?^^ PAGE 1 OF 5 2. CONTRACT NO. NNJ09GA02B 3. AWARD/EFFECTIVE DATE 4.
ORDER NO. 1 5. SOLICITATION NO. 6. SOLICITATION ISSUE DATE 7. FOR SOLICITATION I
. INFORMATION CALL ^ 7a. NAME Craig Burridge 7b. TELEPHONE NO. (281) 792-7665 8.
OFFER DUE DATE/LOCAL TIME 9. ISSUED BY CODE JBG NA’SA-Johnson Spfce Center • *’
‘ ISS Procurement Office/BG 2101 NASA Pkwy Houston, TX 77058 [10 THIS
ACQUISITION I I’Xj onre^;JiG’inDv.’ NAICS: 481212 SIZE STANDARD: 1500 SET AS’DE.
SMALL BUSINESS HUBZONE SMALL BUS. SERVICE-DISABLED VETERAN-OWNED SMALL BUSINESS
8(A) | | EMERGING SMALL BUSINESS 11. DELIVERY FOR FOB DESTINATION UNLESS BLOCK
IS MARKED \~] SEE SCHEDULE 12. DISCOUNT TERMS Net 30 13a. THIS CONTRACT IS A
RATED ORDER UNDER DPAS(15CFR700) 13b. RATING DO-C9 14. METHOD OF SOLICITATION
RFQQ IFB[X] CODE 15. DELIVER TO NASA-Johnson Space Center Attn: Craig
Burridge/BG 2101 NASA Pkwy      ,...,. ‘Houston, TX ‘77058-.. , 16. ADMINISTERED
BY NASA-Johnson Space. Center Attn: Craig Burridge/BG 2101 NASA Pkwy Houston,’.
CODE 9X711 17a. CONTRACTOR/ .’OFFEROR CODE Orbital Sciences Corporation 21839
Atlantic Blvd. Dulles, VA 20166 101916062 FACILITY CODE 18a. PAYMENT WILL BE
MADE BY NSSC — FMD Accounts Payable Building 1 111, C Rd. Stennis Space Center,
MS 39529 code LF

Portions of this Exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL
ITEMS OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30 1. REQUISITION NO. PAGE 1
OF 5 2. CONTRACT NO. NNJ09GA02B 3. AWARD/EFFECTIVE DATE 4. ORDER NO. 1 5.
SOLICITATION NO. 6. SOLICITATION ISSUE DATE 7. FOR SOLICITATION INFORMATION CALL
7a. NAME Craig Burridge 7b. TELEPHONE NO. (281) 792-7665 8. OFFER DUE DATE/LOCAL
TIME 9. ISSUED BY CODE JBG NA SA-Johnson Center ISS Procurement Office/BG 2101
NASA Pkwy Houston, TX 77058 [10 THIS ACQUISITION I NAICS: 481212 SIZE STANDARD:
1500 SET AS’DE. SMALL BUSINESS HUBZONE SMALL BUS. SERVICE-DISABLED VETERAN-OWNED
SMALL BUSINESS 8(A) EMERGING SMALL BUSINESS 11. DELIVERY FOR FOB DESTINATION UN
LESS BLOCK IS MARKED SEE SCHEDULE 12. DISCOUNT TERMS Net 30 13a. THIS CONTRACT
IS A RATED ORDER UNDER DPAS(15CFR700) 13b. RATING DO-C9 14. METHOD OF
SOLICITATION RFQQ IFB[X] CODE 15. DELIVER TO NASA-Johnson Space Center Attn:
Craig Burridge/BG 2101 NASA Pkwy Houston, TX ‘77058- 16. ADMINISTERED BY
NASA-Johnson Space. Center Attn: Craig Burridge/BG 2101 NASA Pkwy Houston, CODE
9X711 17a. CONTRACTOR OFFEROR CODE Orbital Sciences Corporation 21839 Atlantic
Blvd. Dulles, VA 20166 101916062 FACILI TY CODE 18a. PAYMENT WILL BE MADE BY
NSSC — FMD Accounts Payable Building 1 111, C Rd. Stennis Space Center, MS 39529
CODE LF 17b. CH ECK IF REMITTANCE IS DIFFERENT T SUCH ADDRESS IN OFFER BD.
SUDMII UNLESS BLOCK ON RIGHT IS CHECKED ADDENDUM 19. ITEM NO. 20. SCHEDULE OF
SUPPLIES/SERVICES 21. QUANTITY 22. UNIT 23. UNIT PRICE 24. AMOUNT See attached
Task Order 1 .5. ACCOUNTING AND APPROPRIATION DATA 26. TOTAL AWARD AMOUNT (Govt.
Use Only) II 27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.21
2-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED. ADDENDA ARE ARE NOT ATTACHED 27b.
CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS
ATTACHED.ADDENDA ARE NOT ATTACHED Xj 28. CONTRACTOR IS REQUIRED TO SIGN THIS
DOCUMEN COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO Fi ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AN[ SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPEC
yS AWARD OF CONTRACT: RFFFRf:Wr;F JHNISH AND DELIVER ALL 3 ON ANY ADDITIONAL
FIED HEREIN. OFFER DATFD YOUR OFFER ON SOLICITATION (BLOCK 5), INCLUDING ANY
ADDITIONS OR CHANGES WHICH WE SET FORTH HEREIN, IS ACCEPTED AS TO ITEMS: 30a.
SIGNATURE OF OFFEROR/CONTRACTOR 31 a. UNITED STATES OF AMERICA (Signature of
Contracting Officer) 30b. NAME AND TITLE OF SIGNER (Type or Print) 30c. DATE
SIGNED 31 b. NAME OF CONTRACTING OFFICER (Type) Craig G. Burridge 31 c.
DATESIGNEC AUTHORIZED FOR LOCAL REPnoni lO Standard Form 1449 (REV. 3/2005

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w72841w72841n2.gif]

Contractor: Orbital Sciences Corporation Contract Number: NNJ09GA02B Task Order
Number: i TASK ORDER 1.0 TASK ORDER TITLE: Resupply Services 2.0 TASK OVERVIEW
The Contractor shall perform all standard resupply tasks contained in the ISS
Commercial Resupply Service’s Contract statement of work (SOW) that are required
to deliver and dispose of the cargo amounts ordered for each mission in 3.0,
below. 3.0 TASK ORDER QUANTITIES CYI0CYLLCY12CY13CY14CY15 011222 Missions
Ordered 4.0 TASK ORDER PRICE CYI0CYLLCY12CY13CY14CY15 TOTAL CLIN N/A0001AH
OOOIAH 0001 AI OOOIAI OOOIAI Total Prices Per CYN/A —— $1,885.45 ($M) 5.0
TECHNICAL REQUIREMENTS: The contractor shall perform all resupply tasks necessar
to deliver cargo to and dispose of cargo from the iSS. The Contractor shall
furnish all services, maintain all equipment, and infrastructure including but
not limited to program management, vehicle integration, mission integration,
cargo integration, launch site support, ground and flight system safety,
performance assurance, necessary to accomplish the safe and successful resupply
within the required periods. The contractor shall provide all necessar services,
test hardware and software, mission specific elements required to integrate the
payload(s) to the orbital and launch vehicle systems. As required by the ISS
Resupply Statement of Work, the contractor shall provide operational support
services, range support services, launch readiness assessment, mission
integration services, mission integration management, mission planning and
analysis, mission operations, ground segment operations, security requirement,
mission flight procedures, mission training, flight crew and ground support
personnel training, mission simulation support, mission real-time support, cargo
integration and analysis,

 



--------------------------------------------------------------------------------



 



Contractor: Orbital Sciences Corporation
Contract Number: NNJ09GA02B
Task Order Number: 1

cargo physical processing, cargo labeling, crew and equipment interface test,
cargo disposal, safety and mission assurance, risk management, safety assessment
reviews, integrated cargo safety assessments, proximity operations and ISS
Docked Safety Assessments, Ground Safety Reviews, Safety and Health Program,
Quality Assurance Program, and Software Quality Assurance System including
configuration management, nonconformance/problem reporting and corrective
action, software reliability and maintainability, software safety, standards,
trade studies, integration assurance, verification and validation, independent
verification and validation, certification, security and privacy assurance.
6.0 DELIVERABLES & SCHEDULES:
In accordance with the Statement of Work and Adjustments to Resupply
Schedule Clause, the Contractor shall have the following reviews (Note
adjustment to the schedules below may occur per the Adjustment to Resupply
Schedule Clause):

•   Vehicle Baseline Review   •   Mission Integration Review   •   Cargo
Integration Review   •   Post Flight Reviews after each mission   •   Program
reviews once per quarter per the Statement of Work

The Contractor shall provide documentation as required in Attachment V.B, Data
Requirements List, and Attachment V.C, Data Requirements Descriptions (DRD’s),
of the ISS CRS Contract.
The Contractor shall also provide Telemetry Data, which includes Ascent
Telemetry, Post Separation/Pre Rendezvous Telemetry as described by the
Statement of Work.
Pursuant to clause II.A.20, Adjustments to Mission Schedule, authority to
proceed (ATP) for each mission “is formal written direction from the Contracting
Officer that authorizes the Contractor to proceed with the work detailed within
a NASA-approved, mission-specific work plan (DRD Cl-8). ATP will occur within
seven (7) days of NASA-approved, Contractor-identified mission initiation
milestone and work plan.” The Contractor’s mission work plans will be
incorporated by reference into the task order upon approval.
7.0 SURVEILLANCE
The Government’s Insight and Approval will be in accordance with 2.6 of the
Statement of Work and Clause II.A. 18 Government Insight and Approval.

 



--------------------------------------------------------------------------------



 



Contractor: Orbital Sciences Corporation
Contract Number: NNJ09GA02B
Task Order Number: 1

8.0 MISSION SUCCESS CRITERIA
Pursuant to clause II. A. 19, Mission Success Determination, Investigation and
Corrective Action, task orders will be amended at a later date to incorporate
the final mission success criteria agreed to by the parties for each mission.

 



--------------------------------------------------------------------------------



 



Contractor: Orbital Sciences Corporation
Contract Number: NNJ09GA02B
Task Order Number: 1

         
Task Order Revision History Log
       
Revision
  Date   Comment

 